 Case 3:18-cv-00925-JLS-MSB Document 64 Filed 06/17/19 PageID.748 Page 1 of 25



 1   COOLEY LLP                                       BROWN & BROWN, INC.
 2   William V. O’Connor (216650)                     Mark E. King (pro hac vice)
     (woconnor@cooley.com)                            Chief Litigation Counsel
 3   Alexander R. Miller (294474)                     (MEKing@bbins.com)
 4   (amiller@cooley.com)                             220 South Ridgewood Avenue
     4401 Eastgate Mall                               Daytona Beach, FL 32115
 5   San Diego, CA 92121                              Telephone: (386) 239-5782
 6   Telephone: (858) 550-6000                        Facsimile: (386) 239-5729
     Facsimile: (858) 550-6420
 7                                                    Counsel continued on next page
     Gregory Hoffnagle (pro hac vice)
 8   55 Hudson Yards
 9   New York, NY 10001
     Telephone: (212) 479-6648
10   Facsimile: (212) 479-6275
11   Dane R. Voris (281051)
     (dvoris@cooley.com)
12   500 Boylston Street
13   Boston, MA 02116
     Telephone: (617) 937-2300
14   Facsimile: (617) 937-2400
15    Attorneys for Plaintiff and Counterclaim-
16    Defendant AMERICAN CLAIMS
      MANAGEMENT, INC.
17
18                          UNITED STATES DISTRICT COURT
19                       SOUTHERN DISTRICT OF CALIFORNIA
20
     AMERICAN CLAIMS                              Case No. 3:18-cv-00925-JLS-MSB
21   MANAGEMENT, INC.,
                                                  AMENDED JOINT DISCOVERY
22   Plaintiff and Counterclaim-Defendant,        PLAN
23   v.                                           Judge:      Hon. Michael S. Berg
24   ALLIED WORLD SURPLUS LINES
25   INSURANCE COMPANY (f/k/a
     Darwin Select Insurance Company),
26
     Defendant and Counterclaimant.
27
28
                                                                AMENDED JOINT DISCOVERY PLAN
                                                                     3:18-CV-00925-JLS-MSB
 Case 3:18-cv-00925-JLS-MSB Document 64 Filed 06/17/19 PageID.749 Page 2 of 25



 1   QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Amar L. Thakur (SBN 194025)
 2   (amarthakur@quinnemanuel.com)
 3   5095 Rancho Quinta Bend
     San Diego, CA 92130
 4   Telephone: (213) 443-3000
     Facsimile: (213) 443-3100
 5
     Jane M. Byrne (NY 2266443)
 6   (janebyrne@quinnemanuel.com)
 7   Guyon H. Knight (NY 5003108)
     (guyonknight@quinnemanuel.com)
 8   Jonathan E. Feder (NY 5409172)
     (jonathanfeder@quinnemanuel.com)
 9   51 Madison Ave., 22nd Fl.
10   New York, NY 10010
     Telephone: (212) 849-7000
11   Facsimile: (212) 849-7100
12   Attorneys for Defendant and Counterclaimant
13   ALLIED WORLD SURPLUS LINES INSURANCE COMPANY

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                          AMENDED JOINT DISCOVERY PLAN
                                         2.                    3:18-CV-00925-JLS-MSB
 Case 3:18-cv-00925-JLS-MSB Document 64 Filed 06/17/19 PageID.750 Page 3 of 25



 1         Pursuant to this Court’s June 3, 2019 Order Setting Case Management (ECF No.
 2   63), Plaintiff and Counterclaim-Defendant American Claims Management, Inc.
 3   (“ACM”) and Defendant and Counterclaimant Allied World Surplus Lines Insurance
 4   Company (“Allied World”) (collectively, the “Parties,” each a “Party”) respectfully
 5   submit the following Amended Joint Discovery Plan.
 6         1.     Jurisdiction and Service
 7         This Court has subject matter jurisdiction over the Parties’ claims under
 8   28 U.S.C. § 1332(a)(1) in that there is complete diversity of citizenship between the
 9   Parties and the amount in controversy exceeds $75,000. Neither Party has challenged
10   personal jurisdiction or venue in this action. No Parties remain to be served.
11         2.     Facts
12         ACM’s statement:
13         At the heart of this case is a Professional Liability Insurance Policy (the “Primary
14   Policy”) issued by an insurer, Allied World, to its insured, ACM. ACM is a San Diego-
15   based company that provides claims administration services to insurers. One of ACM’s
16   clients, QBE Insurance Group (“QBE”), accused ACM of negligently mishandling an
17   auto-insurance claim in 2011—precisely the type of event that the Primary Policy is
18   designed to cover. Yet, when ACM notified Allied World and its excess insurers of
19   QBE’s potential claim, Allied World only made things worse for ACM.
20         For one, Allied World selected and appointed an incompetent attorney named
21   Alan Jampol to represent ACM. Jampol purported to act as counsel for ACM, though
22   it was clear that he acted in the interests of Allied World, who directed and controlled
23   his representation all along.    Further, Jampol concocted an ill-fated assignment
24   scheme—later described as “prima facie fraud” by a California judge—that served only
25   to increase the value QBE’s claim against ACM.
26         Worse, despite numerous opportunities to do so, Allied World refused to settle
27   ACM’s exposure within ACM’s combined policy limits. Ultimately, QBE settled with
28   its insured and the injured parties for $15 million, which QBE then sought to recoup
                                                                  AMENDED JOINT DISCOVERY PLAN
                                               1.                      3:18-CV-00925-JLS-MDD
 Case 3:18-cv-00925-JLS-MSB Document 64 Filed 06/17/19 PageID.751 Page 4 of 25



 1   (with additional fees, costs, and interests) from ACM through arbitration proceedings.
 2   Prior to the arbitration, Allied World decided to make its remaining policy limits
 3   available to settle with QBE, and initially intended to inform ACM of this decision, but
 4   ultimately concealed this fact from ACM, failed to engage in settlement negotiations,
 5   and instead allowed the arbitration to proceed. In July 2017, an arbitration panel
 6   awarded QBE damages of 18,450,855.73 against ACM. Yet, when ACM demanded
 7   that Allied World and its excess insurers cover ACM’s damages, which far exceeded
 8   ACM’s combined policy limits, Allied World balked. Then, after months of delay,
 9   Allied World forwarded only its remaining policy limits, leaving ACM to foot the bill
10   for the remaining damage that Allied World and its appointed counsel caused. Now
11   Allied World claims the excess insurers are to blame for its failure to inform ACM that
12   Allied World had made its full limits available for settlement, and that this somehow
13   relieves Allied World of its duties to ACM. Approximately $4.9 million of the QBE
14   award remains unfunded and more than $2.6 million in ACM’s fees and expenses
15   remained unreimbursed. ACM’s damages continue to grow.
16         Allied World breached its express and implied contractual duties to ACM under
17   the Primary Policy by, among other things, failing to appoint competent counsel,
18   repeatedly failing to settle the claims against ACM, and failing to cover ACM for the
19   total losses resulting from the QBE arbitration. ACM brings this suit in order to be
20   made whole and to hold Allied World responsible for ACM’s damages.
21         Allied World’s statement:
22         ACM purchased a Professional Liability Insurance Policy from Allied World
23   (the “Policy”) which provided $5 million of coverage for ACM’s business as a third-
24   party claims administrator. (Policy (Dkt. 54-1) ¶ III(R)-(S).) The Policy excludes
25   coverage for, among other things, loss or defense expenses for (i) “liability under any
26   express contract or agreement,” (ii) “lack of good faith or fair dealing in the handling
27   of any [insurance claim],” and/or (iii) “dishonest or fraudulent act or omission.”
28         ACM served as the third-party claims administrator for QBE. On February 6,
                                                                  AMENDED JOINT DISCOVERY PLAN
                                               2.                      3:18-CV-00925-JLS-MSB
 Case 3:18-cv-00925-JLS-MSB Document 64 Filed 06/17/19 PageID.752 Page 5 of 25



 1   2011, Galdino Cortes, a QBE insured, was in a collision with an automobile
 2   containing the Cardona family. The Cardonas mailed a demand to ACM that QBE
 3   pay out the Cortes Policy to the Cardonas in the full amount of the policy limit. ACM
 4   failed to timely document, respond, or act on the demand and ignored a follow-up call
 5   from the Cardonas inquiring on the status of the demand. After the demand deadline,
 6   ACM asked QBE for permission to offer the policy limits to the Cardonas, but falsely
 7   represented to QBE at that time that it had not yet received a demand. QBE granted
 8   ACM’s request but by that time, the Cardonas asserted that ACM’s failure to timely
 9   respond resulted in the cap being removed from the Cortes policy with QBE. ACM’s
10   conduct therefore exposed QBE to the risk of extra-contractual liability, as QBE, the
11   Cardonas, and Cortes all alleged.
12         Allied World later appointed the law firm of Jampol Zimet, LLP to represent
13   ACM. Despite the fact that Cortes was in prison, Alan Jampol recommended to ACM
14   that QBE obtain an assignment of Cortes’s right to sue QBE for extracontractual
15   damages. After its General Counsel independently researched and investigated Mr.
16   Jampol’s suggested course of action, ACM authorized Jampol to proceed. Cortes’
17   family, however, refused to accept the consideration for the assignment and later
18   challenged the assignment as invalid.
19         The Cardonas eventually filed a suit in California state court against Cortes, and
20   won a $21 million verdict after a jury trial. QBE eventually settled with the Cardonas
21   and Cortes paying $15 million over its $30,000 policy limit in extra-contractual
22   funds, then commenced an arbitration to recover this payment from ACM. After the
23   arbitration hearing, the panel found ACM 100% liable for QBE’s damages, and
24   awarded QBE a total of $18.45 million, which included attorneys’ fees and interest.
25   The arbitration panel held that ACM was liable for indemnity for QBE under its
26   claims management contract with QBE because ACM’s conduct had exposed QBE to
27   bad faith liability, and ACM had breached its duties under the claims management
28   contract by mishandling the initial demand from the Cardonas and hiding that fact
                                                                 AMENDED JOINT DISCOVERY PLAN
                                              3.                      3:18-CV-00925-JLS-MSB
 Case 3:18-cv-00925-JLS-MSB Document 64 Filed 06/17/19 PageID.753 Page 6 of 25



 1   from QBE and in overseeing the assignment from Cortes. A judgment based on the
 2   $18.45 million was entered by a California state court, along with interest that
 3   continues to accrue at a rate of 10% per annum.
 4         ACM refused to pay the judgment and instead sought full satisfaction from
 5   Allied World and ACM’s excess insurers. To avoid the further accrual of interest and
 6   facilitate a settlement of ACM’s dispute with QBE, Allied World paid to ACM its full
 7   remaining policy limits of $4,390,341 (the limits had been depleted by defense fees)
 8   to be applied to the QBE judgment. Allied World’s letter announcing its payment
 9   expressly stated that Allied World “makes this payment while expressly reserving all
10   of its rights, including its right to litigate its coverage defenses so as to recover this
11   payment from ACM.” Despite recovering almost $15 million from insurance and
12   other sources, ACM waited until approximately May 15, 2019 to pay the remainder of
13   the judgment to QBE. As a result of ACM’s choice not to pay the judgment,
14   approximately $1.45 million in interest accrued before ACM finally capped its losses
15   by paying QBE.
16         3.     Legal Issues
17         ACM’s statement:
18         ACM identifies the following legal issues for resolution:
19         •      Whether Allied World breached its duty to defend ACM;
20         •      Whether Allied World breached its duty to indemnify ACM;
21         •      Whether Allied World breached the implied covenant of good faith and
22                fair dealing under the Primary Policy.
23         Allied World’s statement:
24         ACM’s loss and defense expenses due to the Cardona claims were excluded
25   from coverage under the Policy. Specifically, ACM’s claims arise from the indemnity
26   provision of ACM’s claims management contract with QBE. Its claims are therefore
27   excluded from coverage under the Policy exclusion for “liability under any express
28   contract or agreement.” (Policy ¶ IV(A)(7).) ACM’s claims also arose from
                                                                     AMENDED JOINT DISCOVERY PLAN
                                                 4.                       3:18-CV-00925-JLS-MSB
 Case 3:18-cv-00925-JLS-MSB Document 64 Filed 06/17/19 PageID.754 Page 7 of 25



 1   allegations of bad faith handling of the Cardona claim and fraudulent deception of
 2   QBE, as held in the Arbitration Award. They are thus excluded under the Policy
 3   exclusions for “lack of good faith or fair dealing in the handling of any [insurance
 4   claim],” and “dishonest or fraudulent act or omission.” (Policy, Endorsement 9(1); Id.
 5   ¶ IV(A)(1).) Allied World therefore maintains that ACM’s claims based on the Policy
 6   fail to state a claim because Allied World has no obligations to ACM under the Policy
 7   due to the applicable Policy exclusions. See, e.g., Cornell v. Fed. Ins. Co., 2012 WL
 8   1965293, at *6-*7 (S.D. Cal. May 30, 2012) (Sammartino, J.) (holding that a policy’s
 9   contract exclusion barred claims for breach of contract).
10         Allied World also seeks reimbursement and restitution from ACM for the $5
11   million it paid ACM in benefits and defense costs under the Policy. These sums were
12   paid under a reservation of rights and, for the reasons just explained, were for loss and
13   defense expenses not covered by the Policy.
14         4.     Motions
15         The following motions are currently pending before the Court:
16               ACM’s objection to this Court’s December 31, 2018 discovery order (ECF
17                No. 41), filed on January 14, 2019;
18               Allied World’s motion for judgment on the pleadings (ECF No. 62), filed
19                on May 28, 2019.
20         ACM anticipates filing a motion to compel Allied World’s production of
21   communications with ACM’s excess insurers. Allied World is wrongfully withholding
22   communications with ACM’s excess insurers based on an improper assertion of the
23   common-interest doctrine, which is not supported by the facts of this case. ACM is also
24   in the process of reviewing Allied World’s recently produced privilege log, which may
25   give rise to additional disputes.
26         Allied World states that ACM has not met and conferred concerning the
27   prospective motion it announces for the first time above, which in any event would be
28   untimely pursuant to Magistrate Judge Berg’s Civil Chamber Rule IV.D. Allied World
                                                                  AMENDED JOINT DISCOVERY PLAN
                                               5.                      3:18-CV-00925-JLS-MSB
 Case 3:18-cv-00925-JLS-MSB Document 64 Filed 06/17/19 PageID.755 Page 8 of 25



 1   has begun to meet and confer concerning numerous deficiencies in ACM’s privilege
 2   log and recent discovery responses. If these disputes are unable to be resolved through
 3   the meet and confer process, Allied World may file one or more motions to compel.
 4         The Parties also anticipate other customary motion practice, such as summary
 5   judgment motions.
 6         5.     Amendment of Pleadings
 7         As noted above, Allied World’s motion for judgment on the pleadings is currently
 8   pending. Allied World has taken the position that ACM’s excess insurers previously
 9   instructed Allied World to conceal Allied World’s tender of its remaining policy limits
10   from ACM. Accordingly, ACM reserves the right to seek leave to amend its complaint
11   to add its excess insurers as additional parties once ACM has an opportunity to review
12   Allied World’s communications with those excess insurers.
13         Allied World states that the pleadings are now closed, and thus any amendment
14   must be authorized by the Court pursuant to Fed. R. Civ. P. 15(a)(2). There is no basis
15   under that Rule to permit ACM a third chance to plead valid claims against Allied
16   World. In particular, ACM’s focus on Allied World’s communications with its excess
17   insurers is a red herring given that at around the time of Allied World’s tender (which
18   ACM learned of almost a year before filing this suit), ACM was communicating directly
19   with its excess insurers and had independently requested that the excess insurers make
20   their limits available to resolve the dispute.
21         6.     Evidence Preservation
22         The parties are meeting and conferring about potential document production
23   issues, and will advise the Court of any remaining disputes during the June 24, 2019
24   Case Management Conference.
25         7.     Rule 26(a)(1) Initial Disclosures
26         The Parties exchanged initial disclosures under Federal Rule of Civil Procedure
27   26(a)(1) on September 21, 2018.
28
                                                                AMENDED JOINT DISCOVERY PLAN
                                                 6.                  3:18-CV-00925-JLS-MSB
 Case 3:18-cv-00925-JLS-MSB Document 64 Filed 06/17/19 PageID.756 Page 9 of 25



 1        8.    Discovery
 2        Discovery taken to date:
 3        ACM has propounded the following written discovery in this case:
 4             First Set of Requests for Production on Allied World (September 27,
 5              2018);
 6             Subpoena to Produce Documents to Alan Jampol (December 20, 2018);
 7             First Set of Interrogatories on Allied World (February 13, 2019);
 8             Subpoena to Produce Documents to Federal Insurance Company (April 30,
 9              2019);
10             Subpoena to Produce Documents to Westchester Surplus Lines Insurance
11              Company (April 30, 2019);
12             Second Set of Interrogatories on Allied World (June 12, 2019);
13             First Set of Requests for Admission on Allied World (June 12, 2019);
14        Allied World has propounded the following written discovery in this case:
15             First Set of Requests for Production on ACM (September 13, 2018);
16             First Set of Interrogatories on ACM (September 13, 2018);
17             Subpoena to Produce Documents to Mintz Levin (September 20, 2018);
18             Subpoena to Produce Documents to QBE Insurance Corporation (October
19              19, 2018);
20             Subpoena to Produce Documents to Westchester Surplus Lines Insurance
21              Company (November 15, 2018);
22             Subpoena to Produce Documents to Federal Insurance Company
23              (November 16, 2018);
24             Subpoena to Produce Documents to QBE Insurance Corporation
25              (November 20, 2018);
26             Second Set of Interrogatories on ACM (December 4, 2018);
27             Subpoena to Produce Documents to Alan Jampol (December 14, 2018);
28             Subpoena to Produce Documents to QBE Insurance Corporation (May 2,
                                                              AMENDED JOINT DISCOVERY PLAN
                                            7.                     3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 64 Filed 06/17/19 PageID.757 Page 10 of 25



 1               2019);
 2              Second Set of Requests for Production on ACM (May 7, 2019);
 3              Third Set of Interrogatories on ACM (May 7, 2019);
 4              Document subpoena to Arrowhead General Insurance Agency, Inc.
 5               (ACM’s immediate corporate parent) (May 8, 2019);
 6              Document subpoena to Brown & Brown, Inc. (ACM’s ultimate corporate
 7               parent) (May 8, 2019);
 8              Third Set of Requests for Production on ACM (June 12, 2019);
 9              Fourth Set of Interrogatories on ACM (June 12, 2019);
10              First Set of Requests for Admission on ACM (June 12, 2019).
11         ACM has taken or anticipates taking the following depositions in this case:
12              Peter Klee (April 23, 2019);
13              Kimberly Ashmore (April 26, 2019);
14              Brett Arruda (May 6, 2019);
15              Alan Jampol (May 16, 2019);
16              Carrie Campi (June 6, 2019);
17              Kelly Doherty-Schaffner (June 7, 2019);
18              ACM 30(b)(6) Designee (June 27, 2019)
19              Susan Field (June 28, 2019);
20              Allied World 30(b)(6) Designee (TBD);
21              Anthony Cannon (expert) (TBD).
22         In addition, ACM anticipates moving to re-open the depositions of Kimberly
23   Ashmore and Brett Arruda once Allied World produces its wrongfully withheld
24   communications with ACM’s excess insurers.          Ms. Ashmore and Mr. Arruda
25   participated in the vast majority of these communications, and ACM is entitled to
26   depose Ms. Ashmore and Mr. Arruda about those communications (and other oral
27   discussions with ACM’s excess insurers) once produced.
28         Allied World has taken or anticipates taking the following depositions in this
                                                               AMENDED JOINT DISCOVERY PLAN
                                                8.                  3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 64 Filed 06/17/19 PageID.758 Page 11 of 25



 1   case:
 2                Peter Klee (April 23, 2019);
 3                Dhara Patel (April 25, 2019);
 4                Stephen Erigero (May 14, 2019);
 5                Alan Jampol (May 15, 2019);
 6                Robert Schraner (June 11, 2019);
 7                ACM 30(b)(6) Designee (June 27, 2019);
 8                Robert Bowling (July 3, 2019);
 9                Mark King (date requested but no response received);
10                Spiro Bantis (TBD);
11                Charles Henderson (expert) (July 12, 2019).
12           Allied World further states that ACM has not met and conferred concerning the
13   motion it announces for the first time above, which in any event would be untimely
14   pursuant to Magistrate Judge Berg’s Civil Chamber Rule IV.D. There is no basis for
15   reopening either of these depositions.
16           Subjects for discovery: The Parties anticipate discovery concerning the issues
17   raised in Sections 2 and 3 above, including, but not limited to, alleged settlement offers
18   and demands made to ACM and Allied World in the underlying disputes, the retention
19   of and control over Jampol, the Parties’ respective claim files, Allied World’s alleged
20   breaches of the Primary Policy, the applicability of any exclusions under the Primary
21   Policy and exceptions thereto, and all other theories of liability and damages.
22           Proposed limitations or modifications to discovery rules:
23                 Depositions: The Parties may each take 10 depositions of witnesses
24                 without leave pursuant to Federal Rule of Civil Procedure 30(a)(2).
25                 Interrogatories: Each Party may serve 25 interrogatories on the other Party.
26                 Requests for Admission: Each Party may serve 25 non-authentication
27                 requests for admission on the other Party.
28                 Phased discovery: The Parties agree there is no need to phase discovery at
                                                                  AMENDED JOINT DISCOVERY PLAN
                                                  9.                   3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 64 Filed 06/17/19 PageID.759 Page 12 of 25



 1                this time.
 2                Limited Discovery: The Parties agree that limited discovery is not
 3                necessary to enable each Party to make a reasonable settlement evaluation.
 4                Identified discovery disputes: None at this time.
 5         9.     Class Actions
 6         This is not a class action.
 7         10.    Related Cases
 8         On April 17, 2019, Mark King, Chief Litigation Counsel for Brown & Brown,
 9   Inc. and counsel for ACM in this action, filed a motion to quash Allied World’s
10   deposition subpoena in the United States District Court for the Middle District of
11   Florida. Mr. King’s motion was denied by the assigned magistrate judge on June 14,
12   2019. It is anticipated that Mr. King will file an objection to the magistrate judge’s
13   order with the Honorable Carlos Mendoza, United States District Judge.
14         11.    Relief
15         ACM’s requested relief:
16         ACM seeks all compensatory damages pled and proved, including the amounts
17   described in Section 2 above, attorneys’ fees and costs, punitive damages, prejudgment
18   interest, and such other relief as to this Court may deem just and proper.
19         Allied World’s requested relief:
20         Allied World has requested that this Court: (a) enter judgment in favor of Allied
21   World and against ACM on every count in ACM’s complaint; (b) award Allied World
22   damages of $4,390,341 as reimbursement for the amounts Allied World paid to ACM;
23   (c) award Allied World damages of $609,659 as restitution or unjust enrichment for the
24   amounts Allied World paid in defense costs on behalf of ACM; (d) award Allied World
25   pre- and post-judgment interest to the maximum extent allowed by law; (e) award Allied
26   World its costs and reasonable attorneys’ fees; and (f) award such other relief as this
27   Court deems just and proper.
28         12.    Trial
                                                                 AMENDED JOINT DISCOVERY PLAN
                                              10.                     3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 64 Filed 06/17/19 PageID.760 Page 13 of 25



 1         All Parties have demanded a jury trial in this action. The Parties request that the
 2   Court schedule approximately 8 trial days.
 3         13.    Protective Order
 4         The Court issued an Order Granting Joint Motion for Entry of Protective Order
 5   (ECF No. 38) on December 18, 2018.
 6         14.    Claims of Privilege or Protection
 7         The Court issued an Order Granting Joint Motion for Entry of First Amendment
 8   to Order Governing Discovery of Electronically Stored Information (ECF No. 43) on
 9   February 6, 2019, which addresses the parties’ agreed procedure for producing privilege
10   logs in this action. As noted above, ACM anticipates filing a motion to compel Allied
11   World’s communications with ACM’s excess insurers, which are currently being
12   withheld on the basis of attorney-client privilege.
13         15.    Scheduling
14         ACM does not propose a change to the dates set forth in the amended scheduling
15   order in this case (ECF No. 46). At this point both parties have completed their
16   document productions, and there is ample time to complete the remaining fact and
17   expert witness depositions that have been noticed or are in the process of being
18   scheduled by the parties before the July 12, 2019 discovery cutoff date. Accordingly,
19   while it is possible that pending or future disputes may lead to a handful of limited
20   depositions after the cutoff date, ACM believes it is unnecessary and premature to alter
21   the remaining pre-trial dates at this time.
22         Allied World respectfully requests a three-month extension of the forthcoming
23   deadlines in the Amended Scheduling Order (Dkt. 46). Unfortunately, ACM’s conduct
24   has delayed the completion of discovery in this matter:
25               ACM moved to quash a deposition subpoena directed to Mark King, the
26                Brown & Brown employee who fired Alan Jampol and who has been
27                involved in the underlying dispute since before the assignment was
28                obtained from Mr. Cortes. On June 14, 2019, the Middle District of Florida
                                                                 AMENDED JOINT DISCOVERY PLAN
                                                   11.                3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 64 Filed 06/17/19 PageID.761 Page 14 of 25



 1               denied this motion. (A copy of this decision is attached hereto as Exhibit
 2               A.) Allied World has reached out to schedule Mr. King’s deposition, but
 3               has not received dates. ACM now states that it intends to appeal this
 4               decision, which may further delay taking this necessary deposition.
 5              ACM has taken the position that documents held by Brown & Brown,
 6               ACM’s ultimate corporate parent, are not in ACM’s possession, custody,
 7               or control—despite the fact that ACM voluntarily produced documents
 8               from Arrowhead (its immediate corporate parent) and despite the fact that
 9               Brown & Brown’s Mark King has appeared to represent ACM in this very
10               case.   Allied World was thus forced to subpoena Brown & Brown
11               documents. Brown & Brown has stated in meet and confers that it has
12               thousands of documents potentially responsive to Allied World’s
13               subpoena, but Brown & Brown has not yet produced any documents.
14               Brown & Brown now states that it may not produce any documents until
15               just one week before the deposition of Brown & Brown’s Robert Bowling.
16         Extending the remaining deadlines as Allied World requests would give the
17   parties the opportunity to resolve these issues and any other remaining discovery
18   disputes. An extension would also allow the parties to adequately prepare for the
19   remaining depositions of fact, expert, and Rule 30(b)(6) witnesses. Finally, Allied
20   World has filed a motion for judgment on the pleadings, which has the potential to
21   resolve this dispute in its entirety. Even if granted only in part, this motion could
22   streamline the remaining issues in dispute. Allied World’s motion is scheduled to be
23   argued on July 18, 2019. Under the current scheduling order, however, the parties’
24   motions for summary judgment are scheduled to be filed by August 12, 2019.
25   Extending the schedule would give the Court an opportunity to consider and resolve
26   Allied World’s motion for judgment on the pleadings, while conserving the parties’
27   resources given the considerable expense that will be necessary to file summary
28   judgment motions.
                                                               AMENDED JOINT DISCOVERY PLAN
                                            12.                     3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 64 Filed 06/17/19 PageID.762 Page 15 of 25



 1         In the alternative, Allied World respectfully requests that the remaining pre-trial
 2   dates of paragraphs 3 and 5-10 of the Amended Scheduling Order (Dkt. 46) be amended
 3   to run from 30 days after the Court issues an order resolving Allied World’s motion for
 4   judgment on the pleadings. Under the current schedule, all pretrial motions are due just
 5   25 days after the hearing date set for Allied World’s pending motion.
     Dated: June 17, 2019                     COOLEY LLP
 6
 7                                           By: s/William V. O’Connor
 8                                              William V. O’Connor (216650)
 9                                           Attorneys for Plaintiff and Counterclaim-
                                             Defendant AMERICAN CLAIMS
10                                           MANAGEMENT, INC.
11
     Dated:   June 17, 2019                  QUINN EMANUEL URQUHART &
12                                           SULLIVAN, LLP
13
                                             By: s/Amar Thakur
14                                              Amar L. Thakur (194025)
15
                                             Attorneys for Defendant and
16                                           Counterclaimant ALLIED WORLD
                                             SURPLUS LINES INSURANCE
17                                           COMPANY
18
19
20
21
22
23
24
25
26
27
28
                                                                 AMENDED JOINT DISCOVERY PLAN
                                              13.                     3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 64 Filed 06/17/19 PageID.763 Page 16 of 25



 1                              SIGNATURE CERTIFICATION
 2         Pursuant to Section 24(f)(4) of the Electronic Case Filing Administrative Policies
 3   and Procedures Manual, I hereby certify that the content of this document is acceptable
 4   to counsel for Allied World Surplus Lines Inc., and that I have obtained his
 5   authorization to affix his electronic signature to this document.
 6
                                                     By:    s/William V. O’Connor
 7
                                                           William V. O’Connor (216650)
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                  AMENDED JOINT DISCOVERY PLAN
                                               14.                     3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 64 Filed 06/17/19 PageID.764 Page 17 of 25




                        EXHIBIT A
Case
 Case3:18-cv-00925-JLS-MSB
      6:19-mc-00025-CEM-GJKDocument
                             Document
                                    6427Filed
                                           Filed
                                              06/17/19
                                                 06/14/19PageID.765
                                                           Page 1 of 8Page
                                                                       PageID
                                                                           18 of
                                                                              61625




                        UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

 AMERICAN CLAIMS MANAGEMENT,
 INC.,

                       Plaintiff,

 v.                                                         Case No: 6:19-mc-25-Orl-41GJK

 ALLIED WORLD SURPLUS LINES
 INSURANCE COMPANY (fka Darwin
 Select Insurance Company),

                       Defendant.



                                           ORDER
        This cause came on for consideration without oral argument on the following motion:

        MOTION:        MOTION TO QUASH NON-PARTY DEPOSITION
                       SUBPOENA AND/OR MOTION FOR PROTECTIVE
                       ORDER AND INCORPORATED MEMORANDUM OF
                       LAW (Doc. No. 1)

        FILED:         April 17, 2019



        THEREON it is ORDERED that the motion is DENIED.

        I.     BACKGROUND.

        On April 12, 2019, Defendant Allied World Surplus Lines Insurance Company (“Allied

 World”) served a subpoena on non-party Mark E. King (“King”) which commands King’s

 deposition in an action pending in the United States District Court for the Southern District of
Case
 Case3:18-cv-00925-JLS-MSB
      6:19-mc-00025-CEM-GJKDocument
                             Document
                                    6427Filed
                                           Filed
                                              06/17/19
                                                 06/14/19PageID.766
                                                           Page 2 of 8Page
                                                                       PageID
                                                                           19 of
                                                                              61725



 California.   1   Doc. No. 3-1.          The underlying case between Plaintiff American Claims

 Management, Inc. (“ACM”) and Allied World is a breach of contract and bad faith claim related

 to an excess insurance policy issued by Allied World to ACM. Doc. No. 3-2. ACM alleges that

 Allied World acted in bad faith and failed to provide ACM with a proper defense in an underlying

 dispute with another insurer, QBE, and to honor its duty to fully indemnify ACM and to settle.2

 Doc. No. 3-2 at 3. ACM alleges Allied World mishandled the claim at various stages and failed

 to settle leading to a substantial arbitration award against ACM in favor of QBE. Doc. No. 3-2 at

 3. Allied World filed a counterclaim against ACM for reimbursement and unjust enrichment for

 Allied World’s payment to QBE. Doc. No. 3-3.

         On April 17, 2019, King filed a Motion to Quash Non-Party Deposition Subpoena and/or

 Motion for Protective Order and Incorporated Memorandum of Law (the “Motion”). Doc. No. 1.

 The Declarations of King and William V. O’Connor, Esq., counsel for ACM, were attached as

 exhibits. Doc. Nos. 2 and 3. On April 18, 2019, the Court issued an order staying enforcement

 of the subpoena pending resolution of the Motion. Doc. No. 6. King requested oral argument.

 Doc. No. 7. On May 1, 2019, Allied World filed an Opposition to Mark E. King’s Motion to

 Quash and Incorporated Memorandum of Law (the “Response”). 3 Doc. No. 12. On May 31,



 1
   American Claims Management, Inc. v. Allied World Surplus Lines Insurance Company, Case No. 18-cv-925-JLS-
 MDD.
 2
   A brief synopsis of the underlying facts is instructive:

 ACM is a third-party claims handler for QBE. QBE’s insured, Cortes, was involved in a motor vehicle accident
 with the Cardonas family. The Cardonas were injured and Cortes, who was driving under the influence, was at
 fault. ACM received a claim from the Cardonas for Cortes’s policy limits of $30,000 but failed to timely respond
 to the claim. The Cardonas ultimately received a $22 million jury verdict against Cortes. QBE settled with the
 Cardonas and the Cortes families for $15 million and pursued ACM in arbitration. An arbitration panel awarded
 QBE $18 million against ACM. Allied World appointed the law firm of Jampol Zimet to assist ACM during the
 pendency of the Cardonas action (although ACM was not a party to the action, nor was QBE) based on potential
 claims by QBE for the Cardonas matter, under a reservation of rights. Allied World also paid out its policy limits
 of approximately $5 million under a reservation of rights after the arbitration award was issued. ACM seeks the
 balance of the arbitration award from Allied World as well as attorney’s fees and costs. Doc. Nos. 3-2, 3-3.
 3
   An unredacted copy of the Response was filed under seal along with a copy of the deposition of Peter Klee

                                                        -2-
Case
 Case3:18-cv-00925-JLS-MSB
      6:19-mc-00025-CEM-GJKDocument
                             Document
                                    6427Filed
                                           Filed
                                              06/17/19
                                                 06/14/19PageID.767
                                                           Page 3 of 8Page
                                                                       PageID
                                                                           20 of
                                                                              61825



 2019, King filed a Reply in Support of Mark E. King’s Motion to Quash Non-Party Deposition

 Subpoena and/or Motion for Protective Order (the “Reply”). Doc. No. 21. On May 31, 2019,

 King also filed the Supplemental Declaration of William V. O’Connor. Doc. No. 22. On June

 4, 2019, Allied World filed a Joinder in Request for Oral Argument seeking to join King’s request

 for oral argument in this matter. Doc. No. 24.

          King is the Chief Litigation Officer for Brown & Brown, an insurance brokerage that is

 ACM’s parent company. Doc. Nos. 1 at 2-3; 2 at 1-2. King argues that although he was copied

 on email correspondence during the underlying litigation involving the Cardonas, QBE, and ACM,

 he played no day-to-day role. 4 Doc. No. 1 at 3; 2 at 3. King argues that he has “virtually no non-

 privileged information to provide at deposition” with respect to the earlier litigation. Doc. No. 1

 at 4. However, since the arbitration award to QBE, King has taken an active role in providing

 legal advice to ACM in its lawsuit against Allied World, including overseeing the litigation

 strategy of ACM’s outside counsel of record. Doc. No. 1 at 3.

          King argues that Allied World cannot demonstrate that no other means exist for obtaining

 the information Allied World seeks from King, and that none of the information sought is relevant,

 non-privileged, or crucial to the preparation of Allied World’s case. Doc. No. 1 at 4. King

 argues that Allied World’s subpoena is merely a litigation tactic calculated to harass a high-ranking

 executive and lawyer of ACM’s parent company and distract ACM’s preparations for its upcoming

 expert witness reports and percipient witness depositions. Doc. No. 1 at 5.




 pursuant to this Court’s order granting in part Allied World’s motion to seal. Doc. Nos. 13, 16, 17, 18, and 19.
 4
   King states in his Declaration that: “In my role as Chief Litigation Counsel, I was copied on some
 correspondence relating to the ACM-QBE dispute occurring after the acquisition of ACM by Brown & Brown.
 However, I played no day-to-day role in the litigation between ACM and QBE.

                                                         -3-
Case
 Case3:18-cv-00925-JLS-MSB
      6:19-mc-00025-CEM-GJKDocument
                             Document
                                    6427Filed
                                           Filed
                                              06/17/19
                                                 06/14/19PageID.768
                                                           Page 4 of 8Page
                                                                       PageID
                                                                           21 of
                                                                              61925



        In its Response, Allied World argues that King is a percipient witness who can give

 relevant, nonprivileged testimony about the facts underlying the dispute between ACM and Allied

 World. Doc. No. 18 at 1. Allied World notes that King did not appear in the case currently

 pending in the District Court in Southern California until after he filed the instant Motion. Doc.

 No. 18 at 3. Allied argues that King’s appearance in the action pending in California is nothing

 more than a pretext to avoid deposition. Doc. No. 18 at 3.

        Allied World argues that ACM’s claim is that Allied World’s appointed counsel, Alan

 Jampol, was furthering only Allied World’s interests and that he provided incompetent counsel to

 ACM, including failing to settle in a timely fashion. Doc. No. 18 at 3. Allied World argues that

 King was far more involved in the underlying litigation that he admits, specifically that he was

 involved in discussions with Jampol, he had independent contacts with QBE regarding the matter,

 and that King directed Jampol to stop acting as counsel to ACM. Doc. No. 18 at 3, 6.

        II.     ANALYSIS.

        “The scope of discovery under a Rule 45 subpoena is the same as the scope of discovery

 under Rule 26.” Woods v. On Baldwin Pond, LLC, No. 6:13-CV-726-ORL-19DAB, 2014 WL

 12625078, at *1 (M.D. Fla. Apr. 2, 2014). Rule 26(b)(1) provides the following:

                Parties may obtain discovery regarding any nonprivileged matter
                that is relevant to any party’s claim or defense and proportional to
                the needs of the case, considering the importance of the issues at
                stake in the action, the amount in controversy, the parties’ relative
                access to relevant information, the parties’ resources, the importance
                of the discovery in resolving the issues, and whether the burden or
                expense of the proposed discovery outweighs its likely benefit.

        Under Rule 26(c)(1), a party moving for a protective order must show that good cause

 exists for the court to issue such an order “protect[ing] a party or person from annoyance,




                                                 -4-
Case
 Case3:18-cv-00925-JLS-MSB
      6:19-mc-00025-CEM-GJKDocument
                             Document
                                    6427Filed
                                           Filed
                                              06/17/19
                                                 06/14/19PageID.769
                                                           Page 5 of 8Page
                                                                       PageID
                                                                           22 of
                                                                              62025



 embarrassment, oppression, or undue burden or expense.” 5 In addition to finding good cause, the

 court must also be satisfied that, on balance, the interests of the party seeking the protective order

 outweigh the interests of the opposing party. McCarthy v. Barnett Bank of Polk Cty., 876 F.2d 89,

 91 (11th Cir. 1989). The moving party bears the burden of establishing entitlement to a protective

 order. Ekokotu v. Fed. Exp. Corp., 408 F. App’x 331, 336 (11th Cir. 2011). 6 Although the bases

 for granting a protective order are narrow, the Court may, on its own, limit the extent of discovery

 “if it determines that . . . the proposed discovery is outside the scope permitted by Rule 26(b)(1).”

 Fed. R. Civ. P. 26(b)(2)(C)(iii).

          Emails and deposition excerpts produced by both parties reflect that King was involved in

 some capacity in the underlying dispute between ACM and QBE. Allied World seeks to depose

 King related to his involvement in that underlying dispute with respect to events “where he has

 firsthand knowledge of underlying facts – beginning with his taking over the case from Schraner

 on April 1, 2015, through his firing of Jampol in June 2015, and ending with the arbitration in

 April 2017.” Doc. No. 18 at 16-17. Events that all pre-date the current litigation. The Court

 finds that Allied World has demonstrated that King was involved in the underlying dispute,

 litigation, and arbitration and that he is likely to have factual knowledge that is discoverable.

 Thus, Allied World has demonstrated a legitimate purpose in seeking to depose King.

          The privilege King seeks to assert is far more narrow and precise than the net cast by King

 in response to the subpoena. Raising the specter of potential privilege is insufficient to preclude




 5
   Under Rule 45(d)(3), the bases for quashing or modifying a subpoena that are applicable here are more limited than
 those for granting a protective order under Rule 26(c)(1), specifying that the court must grant the motion to quash or
 modify a subpoena if the subpoena “requires disclosure of privileged or other protected matter, if no exception or
 waiver applies; or subjects a person to undue burden.”
 6
   In this circuit, “[u]npublished opinions are not considered binding precedent, but they may be cited as persuasive
 authority.” 11th Cir. R. 36-2.

                                                         -5-
Case
 Case3:18-cv-00925-JLS-MSB
      6:19-mc-00025-CEM-GJKDocument
                             Document
                                    6427Filed
                                           Filed
                                              06/17/19
                                                 06/14/19PageID.770
                                                           Page 6 of 8Page
                                                                       PageID
                                                                           23 of
                                                                              62125



 any inquiry where relevant factual information may be available. Facts are not protected by the

 attorney-client privilege. Slep-Tone Entm’t Corp. v. Johnson, 518 F. App’x , 821 (11th Cir. 2013)

 (Attorney client privilege “protects only disclosure of communications; it does not protect

 disclosure of underlying facts by those who communicated with the attorney.”) (Citations omitted).

 Further, while it may be true that the inquiry during deposition could stray into matters that are

 privileged, those issues are more appropriately addressed when they come up on a case-by-case

 basis. Fox v. Pitney Bowes, Inc., No. 1:09-cv-1028, 2009 U.S. Dist. LEXIS 140134, at *8-9 (N.D.

 Ga. Sept. 18, 2009). If King has a basis for objecting to a specific question posed at his deposition,

 he can assert the appropriate privilege at that time. Id. at *8-10 (denying motion for blanket

 protective order for current counsel where counsel were material witnesses regarding the facts of

 the underlying settlement).

         Blanket protective orders prohibiting a deposition are rarely granted absent extraordinary

 circumstances, even where the deposition is of a party’s attorney. Id. at *5 (citing Salter v. Upjohn

 Co., 593 F.2d 649, 651 (5th Cir. 1979)); Axiom Worldwide, Inc. v. HTRD Group H.K., Ltd., No.

 8:11-cv-1468, 2013 U.S. Dist. LEXIS 8475, at *7-8 (M.D. Fla. Jan. 22, 2013).                    King’s

 involvement in the current pending action, and his appearance in that action, is insufficient in and

 of itself to prohibit his deposition as a percipient witness to the events that transpired prior to this

 litigation in the underlying dispute that serves as a basis for ACM’s bad faith claim and Allied

 World’s counterclaim. Travelers Indem. Co. of Conn. v. Richard McKenzie & Sons, Inc., 8:17-cv-

 2106, 2018 U.S. Dist. LEXIS 118625, at *18 (M.D. Fla. Mar. 14, 2018) (courts have recognized a

 party’s right to depose an opposing party’s trial counsel where that attorney has also participated

 in events that underlie the action). In short, King has failed to satisfy his burden that he is entitled

 to a protective order.



                                                  -6-
Case
 Case3:18-cv-00925-JLS-MSB
      6:19-mc-00025-CEM-GJKDocument
                             Document
                                    6427Filed
                                           Filed
                                              06/17/19
                                                 06/14/19PageID.771
                                                           Page 7 of 8Page
                                                                       PageID
                                                                           24 of
                                                                              62225



         Allied World has requested attorney’s fees for filing a Response to the Motion. Federal

 Rule of Civil Procedure 37(a)(5) governs attorney’s fees for motions for protective order. See

 Renuen Corp. v. Lameira, No. 6:14-cv-1754, 2015 U.S. Dist. LEXIS 52814, at *6 (M.D. Fla. Apr.

 22, 2015). If a motion is denied, “the court . . . must, after giving an opportunity to be heard,

 require the movant, the attorney filing the motion, or both to pay the party or deponent who

 opposed the motion its reasonable expenses incurred in opposing the motion, including attorney’s

 fees.” Fed. R. Civ. P. 37(a)(5)(B). “But the court must not order this payment if the motion was

 substantially justified or other circumstances make an award of expenses unjust.” Id. A motion

 is “substantially justified” if it raises “a genuine dispute, or if reasonable people could differ as to

 the [appropriateness of the contested action].” Josendis v. Wall to Wall Residence Repairs, Inc.,

 662 F.3d 1292, 1314 (11th Cir. 2011) (alteration in original) (quoting Pierce v. Underwood, 487

 U.S. 552, 565 (1988)). “Thus, as would be expected, the award of sanctions under Rule 37(a)(5)

 turns on the specifics of each individual case.” Josendis, 662 F.3d at 1314. The Court finds that

 an award of attorney’s fees is not appropriate in this instance because it appears the motive for the

 Motion was to protect whatever information King possesses that is legitimately protected by the

 attorney-client privilege.

         Based on the forgoing, it is ORDERED that the Motion (Doc. No. 1) is DENIED and the

 stay of the enforcement of the subpoena is lifted.

         DONE and ORDERED in Orlando, Florida, on June 14, 2019.




                                                  -7-
Case
 Case3:18-cv-00925-JLS-MSB
      6:19-mc-00025-CEM-GJKDocument
                             Document
                                    6427Filed
                                           Filed
                                              06/17/19
                                                 06/14/19PageID.772
                                                           Page 8 of 8Page
                                                                       PageID
                                                                           25 of
                                                                              62325



 Copies furnished to:

 Counsel of Record




                                       -8-
